                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 UNITED STATES OF AMERICA,                           CR 11-18-M-DWM

              Plaintiff,

       vs.                                                  ORDER

 STACEY HEBUCK,

              Defendant,

 THE LIVING CENTER,

              Garnishee.


      A writ of garnishment, directed to garnishee, has been duly issued and

served upon the garnishee. (Doc. 40.) Pursuant to the writ of garnishment, the

garnishee filed an answer on or about March 27, 2019, stating that at the time of

the service of the writ, garnishee had in garnishee's possession, custody, or control

personal property belonging to and due defendant, that defendant is employed by

the garnishee and earns regular wages from the garnishee. (Doc. 47.)

      On February 27, 2019, the defendant was notified of her right to a hearing

and has not requested a hearing to determine exempt property. (See Doc. 42.)

      On March 28, 2019, Plaintiff filed a request for entry of final order in

garnishment. (Doc. 48.) No responsive pleading has been filed.

                                          1
      IT IS ORDERED that garnishee shall pay to plaintiff the lesser of a) 25% of

defendant's disposable earnings orb) the amount by which defendant's disposable

earnings exceed 30 times the federal minimum hourly wage. "Disposable

earnings" are those earnings remaining after deductions of any amount required by

law to be withheld, such as social security and withholding taxes. These payments

shall be made at the same time the employee is paid and shall continue until the

debt to the plaintiff is paid in full or the garnishee no longer has custody,

possession, or control of any property belonging to the debtor or until further order

of this Court. Payments shall be sent to: Clerk of Court, 201 E. Broadway, Room

3 70, Missoula, Montana 59802.

      IT IS FURTHER ORDERED that any amounts which the garnishee may be

holding pursuant to the writ of garnishment shall immediately be turned over to the

United States Attorney at the above address.

      DATED this      /Ipr day of April, 2019.



                                        Donald,1W. ol oy, District Judge
                                        Unite~ States D strict Court
                                               I

                                           l
                                           2
